Citation Nr: 1021882	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-40 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for laceration of palmar surface, left thumb prior to April 
11, 2008.  

2.  Entitlement to a disability rating greater than 10 
percent for laceration of palmar surface, left thumb 
beginning April 11, 2008.  

3.  Entitlement to a disability rating greater than 30 
percent for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2007 and October 2008 rating decisions by 
the Regional Office (RO) of the United States Department of 
Veterans Affairs (VA) in Philadelphia, Pennsylvania.

In the June 2007 rating decision, the RO granted service 
connection and assigned a noncompensable rating for 
laceration of palmar surface, left thumb, effective September 
26, 2006, the date of the Veteran's claim.  By rating 
decision dated in April 2008, the RO increased rating for the 
left thumb from noncompensable to 10 percent disabling 
effective April 11, 2008, the date of a VA examination.  
However, the Veteran's appeal for a higher rating remains 
before the Board both prior to and beginning April 11, 2008.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in April 2010.  A transcript 
of this proceeding is associated with the claims file.  While 
at the April 2010 hearing the Veteran submitted additional VA 
outpatient treatment records dated from May 2009 through 
March 2010 along with a waiver of RO review. 


The issues of entitlement to service connection for 
osteoarthritis and a nerve disorder of the left hand have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issue of entitlement to a disability rating greater than 
30 percent for headaches is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 11, 2008 the Veteran's laceration of 
palmar surface, left thumb was manifested by a scar measuring 
3/4 inch by 1/8 inch, on the lateral portion of the left 
thumb resulting in no pain or tenderness and no adherence to 
underlying tissue.  The texture was smooth and the scar was 
stable.  There was no elevation or depression and the scar 
was superficial and not deep.  There was no inflammation, 
edema, or keloid formation.  The color of the scar was 
slightly lighter than the surrounding tissue.  There was no 
induration or inflexibility and no limitation of motion 
attributable to the scar. 

2.  Beginning April 11, 2008 the Veteran's laceration of 
palmar surface, left thumb has been manifested by a scar 
measuring 3/8 inch by 1/8 inch.  It was painful and tender.  
There was no adherence to underlying tissue.  The texture was 
smooth.  The scar was stable and minimally elevated.  It was 
also superficial and not deep.  There was no inflammation, 
edema, or keloid formation.  The color of the scar was 
slightly darker than the surrounding tissue.  There was no 
induration, inflexibility, or limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for the Veteran's laceration of palmar surface, left thumb 
prior to April 11, 2008 have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 7804 (2009).

2.  The criteria for a disability rating greater than 10 
percent for the Veteran's laceration of palmar surface, left 
thumb beginning April 11, 2008 have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 7804 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
service-connected laceration of palmar surface, left thumb is 
more disabling than evaluated both prior to and beginning 
April 11, 2008.    

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

Scars, other than of the head, face, or neck, are to be rated 
under DCs 7801 to 7805.  Under DC 7801, which governs scars, 
other than the head, face, or neck, that are deep or cause 
limited motion, a 10 percent evaluation is assignable when 
the area or areas exceed six square inches (39 square 
centimeters).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 square 
centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, 
Note (1), (2).

Under DC 7802, which governs scars other than the head, face, 
or neck, that are superficial and do not cause limited 
motion, a 10 percent evaluation is assignable for area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 
7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See 38 C.F.R. § 4.68 of this part 
on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note 
(1), (2).

Under DC 7805, other types of scars will be rated based on 
limitation of function of affected part. 38 C.F.R. § 4.118, 
DC 7804.

Analysis

The Veteran's service treatment records show that he 
sustained a shallow laceration to the palmar surface of the 
left thumb in December 1966.  He submitted a claim for 
service connection for a left thumb disorder in September 
2006.  The Veteran was afforded a VA examination in February 
2007 and by rating decision dated in June 2007 the RO granted 
service connection for laceration to palmar surface, left 
thumb and assigned a noncompensable disability rating under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7804, effective from 
September 26, 2006, the date of the Veteran's claim.  
Thereafter, the Veteran perfected an appeal with regard to 
this decision and was afforded another VA examination in 
April 2008.  By rating decision dated in April 2008 the RO 
increased the Veteran's disability rating for the left thumb 
from noncompensable to 10 percent disabling effective April 
11, 2008, the date of the VA examination.  

There are two periods of time at issue here: prior to April 
11, 2008, for which the RO has assigned a noncompensable 
rating for the left thumb scar; and from April 11, 2008, to 
the present, for which the RO assigned a rating of 10 percent 
for the left thumb scar.  The Board will consider the proper 
evaluation to be assigned for both time periods.

a.  Prior to April 11, 2008

Evidence relevant to the level of severity of the Veteran's 
left thumb scar prior to April 11, 2008, includes a VA 
examination report dated in February 2007.  During this 
examination the examiner noted a scar, 3/4 inch by 1/8 inch, 
on the lateral portion of the left thumb.  The Veteran was 
reportedly right-handed.  The scar went along the distal 
interphalangeal joint.  There was no pain or tenderness and 
no adherence to underlying tissue.  The texture was smooth 
and the scar was stable.  There was no elevation or 
depression and the scar was superficial and not deep.  There 
was no inflammation, edema, or keloid formation.  The color 
of the scar was slightly lighter than the surrounding tissue.  
There was no induration or inflexibility.  The examiner noted 
that the Veteran had pain on motion of the thumb joint which 
was unrelated to the scar.


Also of record are private treatment reports dated from 
October 2006 to February 2008 and VA outpatient treatment 
reports dated through January 2008 which primarily show 
treatment for disorders other than the left thumb scar.

Based on these facts, the Board concludes that the criteria 
for a compensable disability rating prior to April 11, 2008 
have not been met.  An increased evaluation under DC 7801 or 
7802 is not warranted as the Veteran's left hand scar did not 
exceed 77 sq. centimeters.  An increased evaluation is also 
not warranted under DC 7803 as the Veteran's left hand scar 
was not shown to be unstable.  Similarly, an increased 
evaluation is not warranted under DC 7804 as there was no 
evidence that the Veteran's left hand scar was superficial or 
painful.  Finally, as to DC 7805, the Board notes that there 
was no evidence of limitation of function of the left hand 
due to the scar.  Thus, the Veteran is not entitled to a 
compensable disability rating for his left hand scar prior to 
April 11, 2008.  

b.  Beginning April 11, 2008

Evidence relevant to the level of severity of the Veteran's 
left thumb scar beginning April 11, 2008, includes a VA 
examination report dated in April 2008.  During this 
examination the Veteran complained of a painful scar of the 
medial aspect of his left thumb.  It was 3/8 inch by 1/8 
inch.  It was painful and tender.  There was no adherence to 
underlying tissue.  The texture was smooth.  The scar was 
stable and minimally elevated.  It was also superficial and 
not deep.  There was no inflammation, edema, or keloid 
formation.  The color of the scar was slightly darker than 
the surrounding tissue.  There was no induration, 
inflexibility, or limitation of motion.  

Also of record are private treatment reports from Drs. B.T. 
and K.G. dated from May 2008 to December 2008 which show 
findings of nerve studies of the left hand and an impression 
of osteoarthritis as well as VA outpatient treatment reports 
dated through March 2010 which primarily show treatment for 
disorders other than the left thumb scar.  As above, the 
issues of entitlement to service connection for 
osteoarthritis and nerve problems regarding the left hand 
have been referred to the RO for appropriate action.  Also, 
the Veteran was seen for low risk prostate cancer in March 
2010 and despite the Veteran's contentions during the April 
2010 Board hearing, his left thumb scar was not examined at 
that time.  

Based on these facts, the Board concludes that the criteria 
for a disability rating greater than 10 percent beginning 
April 11, 2008 have not been met.  An increased evaluation 
under DC 7801 or 7802 is not warranted as the Veteran's scar 
area does not exceed 77 sq. centimeters.  An increased 
evaluation is also not warranted under DC 7803 as the 
Veteran's scar has not been shown to be unstable.  As to DC 
7804, the Board notes that the Veteran has reported that his 
scar is tender to touch.  The maximum disability rating under 
DC 7804 is 10 percent, which is the same rating that the 
Veteran is already receiving, therefore the Veteran cannot 
receive a higher rating under DC 7804.  Finally, as to DC 
7805, the Board notes that there is no evidence of limitation 
of function of the left hand.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate scars, other than of the head, face or neck, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against an increased rating, either before or 
after April 11, 2008, for the Veteran's left thumb scar.  38 
C.F.R. § 4.3.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, complete notice was sent in October 2006, 
January 2007, March 2008, and May 2008 and the claim was 
readjudicated in a January 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  The RO 
attempted to obtain Social Security disability records but a 
search in April 2008 revealed that the Veteran is only in 
receipt of Social Security retirement benefits and not 
disability benefits.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial compensable disability rating for laceration of 
palmar surface, left thumb prior to April 11, 2008 is denied.  

A disability rating greater than 10 percent for laceration of 
palmar surface, left thumb beginning April 11, 2008 is 
denied.  


REMAND

A review of the record shows that by rating decision dated in 
December 2009 the RO increased the disability rating for 
headaches from noncompensable to 30 percent disabling.  The 
Veteran submitted a written notice of disagreement in April 
2010.  When a notice of disagreement is timely filed, the RO 
must reexamine the claim and determine if additional review 
or development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case (SOC) specifically regarding the 
issue of entitlement to a disability 
rating greater than 30 percent for 
headaches.  The RO should also advise the 
Veteran of the need to timely file a 
substantive appeal if he desires appellate 
review of this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


